By the Court.—Freedman, J.
The motion-papers fail to show that these cases involve some question of law, which according to the true intent and meaning of chapter 322, of the Laws of 1874, and within the rules laid down by this court, in Butterfield v. Radde (ante, p. 44), ought to be reviewed by the court of appeals. Hor did the examination which I have given to these cases have the effect of raising a doubt in my mind as to the correctness of the decisions made by the general term of this court.
The motions for certificates to authorize appeals to the court of appeals, should be denied with ten dollars costs.
Speir, J., concurred.